Citation Nr: 0836634	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  06-35 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for degenerative joint 
disease of the right wrist.

3.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for degenerative arthritis of the right knee, 
status post total right knee replacement.

4.  Entitlement to an increased [compensable] rating for 
service-connected residuals of a fractured left clavicle.

5.  Entitlement to an increased [compensable] rating for 
service-connected residuals of a fractured right long finger.

6.  Entitlement to an increased [compensable] rating for 
service-connected laceration residuals on the right leg.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to January 
1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, which denied the veteran's claims of 
service connection and for increased [compensable] ratings.

Issues not on appeal

In the October 2005 rating decision, the RO denied eight 
claims.  In his January 2006 notice of disagreement, and the 
November 2006 substantive appeal, the veteran specifically 
limited his appeal to the six issues listed above. 


FINDINGS OF FACT

1.  The veteran has not been diagnosed as having PTSD.

2.  The competent medical evidence of record does not support 
a finding that a relationship exists between the veteran's 
degenerative joint disease of the right wrist and his 
military service.

3.  In an April 2003 decision, the RO denied the veteran's 
claim of entitlement to service connection for a right knee 
disability.  A timely appeal as to that issue was not 
perfected.

4.  The evidence associated with the claims folder subsequent 
to RO's April 2003 rating decision does not raise a 
reasonable possibility of substantiating the claim of service 
connection for degenerative arthritis of the right knee. 

5.  The veteran's service connected residuals of fractured 
left clavicle are minimal, with complaint only of occasional 
aching in very cold weather.

6.  The competent medical evidence does not reflect that the 
veteran's service-connected residuals of a fracture of the 
right long finger has resulted in ankylosis of this joint, or 
limitation of motion of the right third finger or of any 
other fingers, or limitation of function of the right hand.

7.  The veteran's current scar on the right knee, due to 1998 
total knee replacement surgery which has covered the original 
service-connected scar, is not painful.  In 1997, before the 
surgery, the original scars were described as not painful, 
well healed and with no evidence of residuals.  

8.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected 
residuals of fractured left clavicle, fractured right third 
finger, and laceration on the right leg, so as to render 
impractical the application of the regular schedular 
standards.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for PTSD is not 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2007)

2.  Degenerative joint disease of the right wrist was not 
incurred in or aggravated by active military service, and may 
not be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3.  The RO's April 2003 decision denying service connection 
for degenerative arthritis of the right knee is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2008).

4.  Evidence received since the April 2003 rating decision 
relating to degenerative arthritis of the right knee is not 
new and material, and the claim of service connection for 
degenerative arthritis of the right knee is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

5.  The criteria for a compensable disability rating for the 
service-connected residuals of fractured left clavicle have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5203 (2007).

6.  The criteria for a compensable disability evaluation for 
residuals of fractured right long finger have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.31, 4.71a, Diagnostic Codes 5226, 5229 (2007).

7.  The criteria for a compensable disability rating for 
service-connected residuals of laceration on the right leg 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.31, 4.118, Diagnostic Code 7804 (2007).

8.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for PTSD, degenerative 
joint disease of the right wrist, and for degenerative 
arthritis of the right knee, status post total right knee 
replacement.  Implicit in his claim of service connection for 
degenerative arthritis of the right knee is the contention 
that new and material evidence which is sufficient to reopen 
the claim has been received.  

The veteran also seeks increased [compensable] ratings for 
residuals of a fractured left clavicle, residuals of a 
fractured right long finger, and residuals of a laceration on 
the right leg.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007)  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues currently being decided 
on appeal.  The Board observes that the RO initially sent the 
veteran a VCAA notice letter in December 2004 which contained 
a factual error.  A corrective VCAA notice letter was sent to 
the veteran in July 2005 which contained VCAA notice similar 
to the notice in the prior letter.  The veteran was generally 
informed of the requirements of the VCAA in the July 2005 
letter from the RO, which was sent to the veteran prior to 
the RO's October 2005 decision.  

With respect to the increased rating claims which are now 
under consideration, the July 2005 letter instructed the 
veteran that to establish entitlement to increased 
evaluation, the evidence must establish that your service 
condition has gotten worse.  With respect to the claims of 
entitlement to service connection which are now under 
consideration, the July 2005 letter notified the veteran of 
the evidence needed to establish service connection.  With 
regard to his claim of service connection for PTSD, the 
letter included a PTSD questionnaire for him to complete and 
return to the RO.  

The July 2005 VCAA notice letter also notified the veteran of 
the evidence and information that is necessary to reopen the 
claim of service connection for degenerative arthritis of the 
right knee, and provided notice of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought.  Thus the letter 
complied with the Court decision in Kent v Nicholson, 20 Vet. 
App. 1 (2006). 

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in the July 2005 letter 
whereby the veteran was advised of the provisions relating to 
the VCAA.  Specifically, the veteran was advised that VA 
would assist him with obtaining medical records, employment 
records, or records from other Federal Agencies.  With 
respect to private treatment records, the letter informed the 
veteran that VA would attempt to obtain any additional 
information or evidence he identified and included copies of 
VA Form 21-4142, Authorization and Consent to Release 
Information, which the veteran could complete to release 
private medical records to the VA.  The letter further 
emphasized: "If the evidence is not in your possession, you 
must give us enough information about the evidence so that we 
can request it from the person or agency that has it.  If the 
holder of the evidence declines to give it to us, asks for a 
fee to provide it, or VA otherwise cannot get the evidence, 
we will notify you. It is your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency."

The July 2005 VCAA letter also instructed the veteran to send 
any medical reports that he had.  This complies with the 
"give us everything you've got" provision contained in 38 
C.F.R. § 3.159(b) in that the RO informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.  [The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008.  
See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments 
apply to applications for benefits pending before VA on, or 
filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claim, 38 C.F.R. 
§ 3.159(b)(1).]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1) is not in dispute.  As explained 
above, the veteran received notice as to elements (2) and (3) 
in the July 2005 VCAA letter.  The veteran was also provided 
specific notice of the Dingess decision in a letter dated in 
January 2007 which detailed the evidence considered in 
determining a disability rating, including "nature and 
symptoms of the condition; severity and duration of the 
symptoms; and impact of the condition and symptoms on 
employment."  

The veteran was also advised in the letter as to examples of 
evidence that would be pertinent to a disability rating, such 
as on-going treatment records, recent Social Security 
determinations and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.

With respect to effective date, the January 2007 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.

The Board has also considered the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation- e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability. 

The Board finds that the July 2005 and January 2007 VCAA 
letters also specifically advised the veteran that an 
increased disability rating would require a showing that the 
veteran's conditions had increased in severity.  
Specifically, that he could present evidence in the form of a 
statement from his doctor containing physical and clinical 
findings, results of laboratory tests or x-rays, and dates of 
examinations and tests; that he could present statements from 
other individuals who could describe from their knowledge and 
personal observations that the disabilities had become worse; 
and that he could seek medical treatment from the nearest VA 
medical facilities. 

Moreover, the Dingess notice contained in the August 2007 
letter to the veteran specifically referencing these claims 
invited evidence that would demonstrate limitations in the 
veteran's daily life and work, such as "statements from 
employers as to job performance...or other information 
regarding how you condition (s) affect your ability to work" 
as well as advising the veteran that he could submit lay 
statements documenting the impact of his disabilities on his 
daily life.  

The Board notes that the VCAA letters of record did not 
contain notice of the specific schedular criteria or notify 
the veteran as to the use of diagnostic codes. However, it is 
apparent from the record that the veteran had actual notice 
of the applicable criteria.  In the November 2006 substantive 
appeal the veteran specifically referred to receipt and 
review of the earlier October 2006 SOC, which contained the 
applicable rating criteria.  It is therefore clear that the 
veteran was aware of the applicable schedular standards.  
Moreover, the veteran is represented by an attorney, who is 
presumably familiar with the appropriate regulations.  See 
Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) [holding 
that an appellant's representation by counsel "is a factor 
that must be considered when determining whether that 
appellant has been prejudiced by any notice error"].  

Accordingly, due to the content of the notice given and the 
veteran's actual knowledge of the criteria, the Board finds 
that the veteran has received appropriate VCAA notice for his 
increased rating claims as contemplated by the Court in 
Vazquez-Flores.

The Board further notes that the veteran's attorney has not 
alleged that the veteran has received inadequate VCAA notice.  
Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

In short, the Board concludes that the notice provisions of 
the VCAA have been complied with to the extent required under 
the circumstances presented in this case.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims as to the current issues being 
decided on appeal and that there is no reasonable possibility 
that further assistance would aid in substantiating it.  In 
particular, VA has obtained the veteran's VA treatment 
records, his private treatment records, his service treatment 
records, and his service personnel records.  He was provided 
VA examinations relating to his claims of service connection 
and for increased ratings in February 2006 and March 2006.  

The Board notes that in the January 2006 notice of 
disagreement the veteran's attorney stated that the veteran 
had not received notice of a scheduled September 2005 VA 
compensation and pension examination in connection with his 
claims of increase.  A new increase examination was requested 
to be scheduled, as well as examinations for the service 
connection claims  The requested VA examination was provided 
in February 2006.  A separate VA PTSD examination was 
provided in March 2006.

In the November 2006 substantive appeal the veteran's 
attorney contended that the veteran had not been provided VA 
compensation and pension examinations in connection with his 
claims of increased [compensable] ratings for service 
connected residuals of fractured left clavicle and residuals 
of right third finger.  The Board notes that VA examination 
of the veteran's left clavicle and right third finger was 
included in the February 2006.  The representative's 
continued request for these two examinations therefore 
appears to be in error.  In any event, the Board finds that 
the record on appeal, to include the report of the February 
2006 VA examination, to be sufficient for rating purposes.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 
C.F.R. § 3.103 (2007).  

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

1.  Entitlement to service connection for PTSD.

Pertinent law and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).  Additionally, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2007).
  
According to VA regulations, entitlement to service 
connection for PTSD requires that three elements be present: 
(1) medical evidence diagnosing PTSD; (2) a link, established 
by medical evidence, between current symptomatology and the 
claimed in service stressors; and (3) combat status or 
credible supporting evidence that the claimed in-service 
stressors actually occurred.  See 38 C.F.R. § 3.304(f) 
(2007); see also Cohen v. Brown, 10 Vet. App. 128 (1997).


Essential to the award of service connection is the first 
element, the existence of the claimed. Without it, service 
connection cannot be granted.  See Brammer v. Derwinski, 3 
Vet. App. 233, 225 (1992) [noting that service connection 
presupposes a current diagnosis of the claimed disability]; 
see also Chelte v. Brown, 10 Vet. App. 268 (1997) [observing 
that a "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection].

Analysis

In the January 2006 notice of disagreement and the November 
2006 substantive appeal, the veteran's attorney contended 
that the veteran has a verified PTSD stressor, a 1967 in-
service motorcycle accident which can be confirmed by his 
service treatment records.  He noted that the veteran reports 
that he suffers from depression, flattened affect, and 
serious deficiencies in work, family relations, judgment and 
mood.  The veteran and his attorney have not, however, 
identified any PTSD diagnosis, in the record on appeal or 
elsewhere.

As noted above, service connection for PTSD requires that 
three elements be met: (1) medical evidence diagnosing PTSD; 
(2) a link, established by medical evidence, between current 
symptomatology and the claimed in-service stressors; and 
(3) combat status or credible supporting evidence that the 
claimed in-service stressors actually occurred.  See 38 
C.F.R. § 3.304(f) (2007).  With respect to the first element, 
there is no medical evidence diagnosing the veteran with 
PTSD.  

The veteran was provided a VA compensation and pension exam 
for PTSD in March 2006.  The clinical psychologist diagnosed 
the veteran with cognitive disorder not otherwise specified, 
and depression not otherwise specified.  PTSD was not 
diagnosed.  

Although the veteran and his attorney assert that he has 
PTSD, the record does not establish that they has the medical 
training necessary to offer competent opinions on matters of 
medical diagnosis or etiology.  See, e.g., Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (a lay person is 
not competent to offer opinions that require medical 
knowledge).  The veteran has been accorded ample opportunity 
to identify or present evidence of PTSD.  He has not done so.  
See 38 U.S.C.A. § 5107(a) [it is a claimant's responsibility 
to support a claim for VA benefits]. 


The competent medical evidence of record does not show a 
diagnosis of PTSD.  
Because the record contains no competent medical evidence 
establishing the presence of the claimed disability, service 
connection is not warranted. 
See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be 
granted if the claimed disability does not exist].

Element (1) of 38 C.F.R. § 3.304(f) is therefore not 
satisfied.  The claim is denied on that basis.

2.  Entitlement to service connection for degenerative joint 
disease of the right wrist.

Pertinent law and regulations

In order to establish service connection for a claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability. See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
such manifested to a compensable degree within the initial 
post-service year.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2007).

Analysis

The veteran's attorney contended in the January 2006 notice 
of disagreement and the November 2006 substantive appeal that 
the veteran sustained multiple injuries during the in-service 
motorcycle accident, including a fractured right third 
finger, and that the veteran, who has stated that he has had 
pain in the right wrist ever since, should therefore be 
service connected for his current degenerative joint disease 
of the right wrist.

With regard to Hickson element (1), the VA examiner in 
February 2006 diagnosed the veteran with degenerative joint 
disease of the right wrist based on an x-ray study of the 
right hand conducted in February 2004 that showed radiocarpal 
degenerative changes.  Therefore, Hickson element (1) is 
satisfied.

With respect to element (2), in-service disease or injury, 
the Board will discuss disease and injury separately.

As concerns disease in service, there is no evidence in the 
record of a right wrist disability until the veteran was 
diagnosed with probable right hand carpal tunnel syndrome in 
April 1992.  He reported to a VA examiner in March 1997 that 
he had had a carpal tunnel release three years before.  X-ray 
studies in 1997 showed no evidence of degenerative arthritis 
of the right wrist.  X-ray studies in February 2004 showed 
radiocarpal degenerative changes which were new since the 
study of 1997.  

Thus, degenerative joint disease of the right wrist was not 
first identified until the February 2004 x-ray report, some 
37 years after the 1967 accident in service and long after 
the expiration of the presumptive period for service 
connection for arthritis.  See 38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

With respect to an in-service injury to the right wrist, 
review of the veteran's service treatment records shows no 
injury to the right wrist in connection with the 1967 
motorcycle accident or otherwise.  The veteran's July 1968 
report of medical history and his January 1969 separation 
physical examination show no complaint about the right wrist.  

In essence, the veteran through counsel has presented two 
arguments in support of his contention that he injured his 
right wrist in service:  (1) he contends that he has 
experienced right wrist pain continually thereafter, which is 
indicative of a right wrist injury in service, and (2) the 
medical records show that he injured his right long finger in 
the 1967 motorcycle accident, so it is logical to conclude 
that he injured his right wrist at the same time.  For reason 
stated below, the Board finds that (1) the veteran's 
statement that he experienced right wrist pain continually 
after service is lacking in credibility and (2) the veteran 
and his attorney are no competent to present competent 
medical evidence in support of the notion that a right finger 
injury is also indicative of a right wrist injury.

With respect to the veteran's contention that he experienced 
right wrist pain continually after service, in adjudicating a 
claim, the Board is charged with the duty to assess the 
credibility and weight given to evidence.  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998).  Indeed, in Jefferson v. Principi, 271 
F.3d 1072, 1076 (Fed. Cir. 2001), the United States Court of 
Appeals for the Federal Circuit, citing its decision in 
Madden, recognized that that Board had inherent fact-finding 
ability.  

With respect to the contention that the veteran experienced 
continuous right wrist pain after service, there is in fact 
no indication that the veteran complained of right wrist pain 
for decades after service.  As was noted above, no right 
wrist disability was diagnosed until 1992, some 25 years 
after service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran].  

Significantly, the veteran's initial claim for VA 
compensation benefits, in May 1972, described various 
injuries associated with the 1967 motorcycle accident (to 
include leg, collarbone, and finger) but he did not mention 
the wrist.  It is simply unbelievable that the veteran would 
not do so if his wrist was bothering him as he now claims.  

In short, the Board finds the veteran's claim as to continual 
wrist pain after service to be lacking credibility and 
probative value.  The board places greater weighty of 
probative value on the pertinently negative medical reports 
in service and for decades thereafter.  See Forshey v. West, 
12 Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) [noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact]; 
see also 38 C.F.R. § 3.102 [noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence].  

With respect to the contention that the fact that a right 
finger injury occurred in service means that there was also a 
simultaneous right wrist injury, this amounts to rank, 
unsupported speculation of the part of the veteran and his 
attorney.  As was noted above, the contemporaneous evidence 
does not support that the veteran sustained an injury to his 
right wrist in service, to include as a result of the 1967 
motorcycle accident.  There is of record no competent medical 
evidence which suggests that the wrist was injured in the 
1967 motorcycle accident.  The veteran's lay statement is not 
probative; the record does not establish that he has the 
medical training necessary to offer competent opinions on 
matters of medical diagnosis or etiology.  See, e.g., 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) [a lay 
person is not competent to offer opinions that require 
medical knowledge].

The only medical opinion of this matter is that of the VA 
examiner in March 1997, who stated that he did not feel that 
the veteran's right wrist injury was likely due to his 
motorcycle accident of many years ago as the veteran would 
have shown greater degenerative changes at that time (1997) 
if the injury had in fact occurred thirty years earlier.

In short, for reasons explained above the Board finds that 
the evidence against the claim preponderates as to the 
existence of disease or injury in service.  
Hickson element (2) is therefore not met.  The claim is 
denied on this basis alone.

For the sake of completeness, the Board will also discuss 
Hickson element (3), medical nexus.  As noted above, the VA 
examiner in March 1997did not feel that degenerative changes 
in the right wrist were due to his in-service motorcycle 
accident.  The VA examiner in February 2006 opined that the 
veteran's degenerative joint disease of the right wrist was 
less likely than not caused by or the result of the veteran's 
military service, and it was at least as likely as not caused 
by or the result of a 1974 motorcycle accident, after he had 
left military service.  
The veteran has produced no medical nexus opinion to the 
contrary.

Accordingly, Hickson element (3), medical nexus, has also not 
been satisfied, and the claim also fails on that basis.

In sum, for the reasons and bases expressed above, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
degenerative joint disease of the right wrist.  Hickson 
elements (2) and (3) are not met.  The benefit sought on 
appeal is accordingly denied.

3.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for degenerative arthritis of the right knee, 
status post total right knee replacement.

The veteran seeks entitlement to service connection for 
degenerative arthritis of the right knee, status post total 
right knee replacement.  Implicit in his claim is the 
contention that new and material evidence which is sufficient 
to reopen the claim has been received since the last final of 
that claim.

Pertinent law and regulations

The law and regulations relating to service connection 
generally has been set forth above and will not be repeated 
herein.

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  
See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 
(2007).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, related to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2007).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

Factual background

Procedural history

In April 1994, the RO denied the veteran's initial claim of 
service connection for degenerative joint disease of the 
right knee.  He appealed, and his claim was denied by the 
Board in October 1998.  The Board specifically found that the 
veteran's degenerative joint disease of the right knee was 
not related to a 1967 motorcycle accident in service.

The veteran subsequently attempted to reopen his claim twice.  
In January 2002 and April 2003 decisions the RO declined to 
reopen the claim, essentially finding that new and material 
evidence had not been submitted.  The veteran was informed of 
those denials and of his appeal rights; he did not appeal.

The veteran again attempted to reopen his claim.  As was 
noted in the Introduction, that attempt was denied in the 
October 2005 RO rating decision.  This appeal followed.



The "old evidence" 

At the time of the April 2003 decision, the record included 
the veteran's contentions.  The veteran claimed that the 
arthritis of his right knee was caused by the 1967 motorcycle 
accident in service.  He pointed out that he sustained 
laceration of the right knee from that accident.  He 
contended in the May 1997 hearing that the lacerations he 
incurred to his right leg in 1967 resulted in the current 
degenerative joint disease of the right knee. 

The veteran's service treatment records show that the only 
injuries relating to the 1967 motorcycle accident were 
lacerations to the right leg; a fractured right third finger, 
and a fractured left clavicle [the veteran was service 
connected for thee disabilities].  There was no evidence of 
any internal injury of the right knee.  

The veteran was not diagnosed with degenerative joint disease 
of the right knee until March 1994, many years after service 
and after the end of the one year presumptive period for 
arthritis.  Without reference to the veteran's service 
treatment records, that examiner opined that, since the 
veteran had no signs of degenerative joint disease of the 
left knee, it was likely that the accident in 1967 
contributed in some way to the asymmetrical degenerative 
joint disease, although it was impossible to substantiate.  

In May 1997 another VA examiner diagnosed the veteran with 
severe degenerative joint disease of the right knee based on 
x-ray study.  In March 1998, after reviewing the veteran's 
service treatment records, the examiner gave the following 
addendum opinion: "Based on review of the medical records 
from 1967 and my examination from 1997, there is no evidence 
that the motorcycle accident in 1967 has led to the 
development of the DJD in the patient's right knee.  The x-
rays from 1967 are normal . . . .  The clinical notes from 
1967 only document abrasions and a R. knee laceration.  A 
laceration alone could not result in DJD of the right knee."

Treatment reports show that the veteran had total replacement 
surgery of the right knee in April 1998. 

The April 2003 RO decision

The RO's April 2003 decision was predicated on the absence of 
an in-service injury due to the 1967 motorcycle accident 
[Hickson element (2)].  It was noted that there was no 
evidence of a right knee disability until many years after 
service.  
In addition, Hickson element (3), medical nexus, was also 
lacking.

The April 2003 RO rating decision is final.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2008).  As 
explained above, the veteran's claim for service connection 
may be reopened if he submits new and material evidence.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2007); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

Analysis

The veteran's claim has been denied in the past because VA 
determined that there was no internal injury to the right 
knee in the 1967 motorcycle accident [Hickson element (2)] 
and that the veteran's right knee arthritis was not related 
to the in-service laceration [element (3)].  That is, service 
treatment reports showed only lacerations, and there was no 
competent medical evidence suggestive a relationship between 
the 1967 motorcycle accident, including the lacerations and 
the arthritis.  Indeed, the May 1998 medical opinion 
specifically discounted such possibility.  

In order to reopen the claim of service connection, there 
must be associated with the record additional evidence 
showing an internal injury to the right knee in service as 
well as medical nexus evidence.  No such evidence has been 
received.

VA treatment reports since April 2003 show continuing 
complaints of pain in the right knee.  Although new, this 
evidence is repetitive of evidence which was already in the 
file.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz 
v. Brown, 6 Vet. App. 277, 280 (1994) [medical evidence that 
merely documents continued diagnosis and treatment of 
disease, without addressing the crucial matter of medical 
nexus, does not constitute new and material evidence]. 
Element (1) was not at issue in March 2003.

The VA examiner in February 2006 opined that it was less 
likely than not that the veteran's degenerative joint disease 
of the right knee was caused by or the result of a laceration 
of the right leg from a motor vehicle accident during 
military service, as no documentation was found regarding 
involvement of the right knee joint or sequela to that injury 
and the veteran had a motor vehicle accident after leaving 
service which it is at least as likely as not a contributing 
factor in the progression/severity of the veteran's 
degenerative joint disease of the right knee.  
This negative nexus opinion is not new and material.  See 
Villalobos v. Principi, 
3 Vet. App. 450 (1992) [evidence that is unfavorable to a 
claimant is not new and material].

The Board observes that the February 2006 examiner concluded 
with the comment that it is at least as likely as not that 
the motor vehicle accident in service may have contributed to 
the veteran's degenerative joint disease of the right knee.  
The impact that each factor [the 1967 accident and the 1974 
accident] had in the progression and sequela of the veteran's 
degenerative joint disease of the right knee could not be 
resolved without resulting in mere speculation.  This vague 
comment is not new and material evidence and does not serve 
to reopen the claim.  

The Court has held on several occasions that medical opinions 
which are speculative or inconclusive in nature are of no 
probative value.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996).  

In the January 2006 notice of disagreement and his November 
2006 substantive appeal, the veteran's attorney essentially 
continues the veteran's prior contention that, because the 
veteran suffered an injury from the in-service 1967 
motorcycle accident which caused scarring on his right leg 
and knee, degenerative arthritis of the right knee was an 
additional injury caused by the trauma which did not develop 
until the passage of time.  To the extent that the veteran 
and his attorney continue to contend that his degenerative 
arthritis of the right knee was caused by the 1967 motorcycle 
accident, such contentions are not new.  See Reid v. 
Derwinski, 2 Vet. App. 312, 315 (1992).  Moreover, in Moray 
v. Brown, 5 Vet. App. 211, 214 (1993), the Court specifically 
stated that lay persons are not competent to offer medical 
opinions and that such evidence does not provide a basis on 
which to reopen a claim for service connection.  In Routen v. 
Brown, 10 Vet. App. 183, 186, (1997), the Court again noted 
that "[l]ay assertions of medical causation cannot suffice to 
reopen a claim under 38 U.S.C. 5108."

In short, after a careful review of the evidence which has 
been received since the April 2003 decision, the Board 
concludes that the evidence does not raise a reasonable 
possibility of substantiating the claim.  The claim is not 
reopened, and the benefit sought on appeal remains denied.

4.  Entitlement to an increased [compensable] rating for 
service-connected residuals of a fractured left clavicle.

Pertinent law and regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2007).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2007). Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(2007).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).

Assignment of diagnostic code

The veteran is currently assigned a noncompensable disability 
rating for service-connected residuals of a fractured left 
clavicle pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5203 
[impairment of clavicle] (2007).   

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in diagnostic 
code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

After having reviewed the evidence of record, the Board finds 
that in light of the diagnosis, anatomical localization and 
symptomatology reported by the veteran, utilization of 
Diagnostic Code 5203 [impairment of clavicle] is the most 
appropriate in the instant case.  

The record indicates that veteran essentially has no 
residuals of the fractured left clavicle.  Except for a 
complaint of occasional aching in cold weather, he is 
asymptomatic.  Diagnostic Code 5200 requires ankylosis of 
scapulohumeral articulation and has no application here.  
Diagnostic Code 5201 requires limitation of motion of the 
arm, which is not the case here.  Diagnostic Code 5202 
requires impairment of the humerus, which is not the case 
here.

Diagnostic Code 5203 is the only diagnostic code specifically 
applicable to impairment of the clavicle or scapula.  Under 
such circumstances, Diagnostic Code 5203 fits the diagnosis 
and symptomatology.  

Specific rating criteria

Under Diagnostic Code 5203, a 10 percent rating is assigned 
for malunion of the clavicle or scapula or nonunion of the 
clavicle or scapula without loose movement.  A 20 percent 
rating is warranted for dislocation of the clavicle or 
scapula, or nonunion of the clavicle or scapula with loose 
movement.  The assigned percentages are the same for the 
major and minor extremities.  

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31 (2007).



Analysis

Schedular rating

At the February 2006 compensation and pension examination 
provided in connection with his claim of increased rating, 
the veteran reported that there is no limitation of movement 
of his left arm; he has had no treatment for the left 
clavicle; he uses no assistive devices because of the left 
clavicle; and he has had no surgery or other injury for the 
left clavicle.  He said that upper extremity function was 
normal, and he was able to perform both instrumental and 
basic activities of daily living without assistance. The 
examiner noted that the veteran did report that when it gets 
very cold he feels "something", but it is not painful.  
The examiner's diagnosis was history of fracture of the left 
clavicle; none to minimal functional impairment during cold 
weather.  

There is of record no medical or other evidence which 
suggests that the veteran's service-connected left clavicle 
fracture residuals are anything other than asymptomatic 
except for a vague painless sensation during cold weather.

Neither the veteran nor his attorney have provided reasons 
why a compensable rating for the service-connected residuals 
of the fractured left clavicle should be warranted.  As noted 
above, the veteran has virtually no residuals of the 
fractured left clavicle.  In the present case, zero percent 
evaluation is assigned because virtually no symptomatology 
has been shown.  See 38 C.F.R. § 4.31 (2007). 

DeLuca considerations

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2007) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2007).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

However, the Court has held that where a diagnostic code is 
not predicated on limitation of range of motion alone, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply.  
Therefore, since Diagnostic Code 5203 is not predicated on 
limitation of range of motion, but whether there is malunion 
or nonunion of the clavicle, DeLuca considerations are not 
for application.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).  In any event, it is obvious from the medical report 
that there are no complaints of pain or functional loss.

In summary, for the reasons and bases set forth above, the 
Board finds that an increased rating is not warranted.

In the interest of economy, certain matters common to all 
three increased rating claims will be discussed together 
below. 

5.  Entitlement to an increased [compensable] rating for 
service-connected residuals of a fractured right long finger.

Pertinent law and regulations

The law and regulations relating to disability ratings 
generally has been set forth above and will not be repeated 
herein.

Assignment of diagnostic code

The record reflects that the veteran's service-connected 
residuals of a fractured right third finger have been 
evaluated pursuant to the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5227 (2007) [ankylosis of the ring finder].  
Under this Diagnostic Code, ankylosis of any finger other 
than the thumb, index finger, or middle finger is not 
compensable.

Because the injured finger has been described in the service 
treatment records and thereafter as the right third finger, 
there has been some confusion over which finger was actually 
injured.  This was clarified when in March 1997 the veteran 
gave a history of having broken his right long finger.  The 
Board will therefore apply diagnostic codes applicable to the 
long finger rather than the ring finger.  
This potentially allows for the assignment of a compensable 
rating.   

Diagnostic Code 5226 allows a 10 percent disability rating 
for either the major or minor long finger if there is 
evidence of ankylosis.  Ankylosis is the "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
[citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)].  

Under Diagnostic Code 5229 [limitation of motion of the index 
or long finger], a 
10 percent disability rating is warranted for limitation of 
the long finger with a gap of one inch (2.5 cm.) or more 
between the fingertip and the proximal transverse crease of 
the palm, with the finger flexed to the extent possible, or; 
with extension limited by more than 30 degrees.  A 
noncompensable rating is provided for limitation of motion of 
the long finger with a gap of less than one inch between the 
fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible, or; with 
extension limited by no more than 30 degrees. 
See 38 C.F.R. § 4.71a, Diagnostic Code 5229 (2007).

Analysis

Schedular rating

(i.)  Diagnostic Code 5226

Diagnostic Code 5226 allows for a 10 percent rating if there 
is evidence of ankylosis of the long finger.  There is, 
however, no evidence of ankylosis of the veteran's right long 
finger.  A VA examiner in February 2006 diagnosed the veteran 
with degenerative joint disease of the right third finger 
with moderate functional impact based on x-ray study and her 
examination of the veteran.  No competent medical evidence is 
of record which diagnoses the veteran with ankylosis of the 
right long finger.  
  
Diagnostic Code 5226 also calls for the rater to consider 
whether evaluation of amputation is warranted and whether 
additional evaluation is warranted for limitation of motion 
of other digits or interference of the overall function of 
the hand.  The Board has therefore reviewed the evidence to 
see if more significant disability, in particular impacting 
the function of the hand, has been identified.
However, the medical evidence of record does not identify any 
limitation of motion of other digits or interference with the 
overall function of the hand.  Moreover, the veteran does not 
appear to contend that he cannot move the finger or his other 
fingers.

In light of this medical evidence, the Board sees no reason 
to rate the veteran's residuals of fractured long finger as 
amputation (Diagnostic Code 5155) or to assign additional 
disability based on limitation of motion of other digits or 
limitation of function of the right hand, as none has been 
identified.  The Board finds that the fracture of the right 
long finger is not productive of unfavorable or favorable 
ankylosis, or comparable functional impairment.

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31 (2007).  Accordingly, the Board concludes that 
the criteria for an increased (compensable) rating for 
residuals of fracture of the right long finger are not met 
under Diagnostic Code 5226.

(ii.)  Diagnostic Code 5229

With respect to Diagnostic Code 5229, pertaining to 
limitation of motion of the long finger, there is no 
indication in the February 2006 VA examination report or 
elsewhere in the record that there is any significant 
limitation of motion of the right  long finger.  The 
veteran's complaints have centered on reduced grip strength 
and pain.  Accordingly, a compensable disability rating is 
called for under this diagnostic code.


DeLuca considerations

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2007) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2007).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Review of the record reveals that the veteran underwent right 
carpal tunnel release surgery during the mid 1990s.  He is 
currently diagnosed with degenerative joint disease of the 
right wrist.  At the February 2006 examination the veteran 
reported shooting pain in the area of the right hand and 
wrist, and that gripping or any movement will make his wrist 
hurt with pain on a scale of 9.5 out of 10 lasting for a few 
seconds 75 to 100 times a day.    

The February 2006 examiner did not appear to associate the 
veteran's right wrist pain with the right finger disability, 
and there is no medical evidence of record which does so.  
Rather, the medical evidence of record, to include the report 
of a very thorough March 1997 VA Compensation and Pension 
examination, shows severe degenerative joint disease of the 
veteran's right wrist.  The veteran contention's that his 
service-connected right long finger injury is the source of 
his right wrist pain is not competent medical evidence, and 
the Board discounts it.  See Espiritu, supra; see also 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995). 

Although the February 2006 VA examiner noted "moderate 
functional impact", under the current schedular criteria a 
higher schedular rating is not available in the absence of 
ankylosis or significant limitation of motion.  The medical 
and other evidence of record, including most recent February 
2006 VA examination report, does not suggest that any loss of 
function caused by pain approaches the level which would 
allow for the assignment of a compensable rating under either 
diagnostic code here under consideration.

Thus, there is no basis on which to assign a higher level of 
disability based on 38 C.F.R. §§ 4.40 and 4.45.

6.  Entitlement to an increased [compensable] rating for 
service-connected laceration residuals on the right leg.

The veteran is service connected for residuals of laceration 
of the right leg as a result of the 1967 in-service 
motorcycle accident.  He is seeking a compensable disability 
rating.

Pertinent law and regulations

Assignment of diagnostic code

The veteran is currently assigned a noncompensable disability 
evaluation for his service-connected residuals of lacerations 
on right leg under Diagnostic Code 7804 [scars, superficial, 
painful on examination].  As will be discussed below, the 
medical evidence of record indicates that the veteran has 
superficial scars of his right leg.

As has been discussed in some detail above in connection with 
the third issue on appeal, the veteran has in essence 
contended that the right leg laceration caused more 
significant damage/functional loss than has been recognized 
by health care provides.  The Board again comments that such 
lay opinions on medical matters are entitled to no weight of 
probative value.

Specific schedular criteria

The applicable rating criteria for skin disorders, found at 
38 C.F.R. § 4.118, were amended effective August 30, 2002 and 
again in October 2008.  The October 2008 revisions are 
applicable to application for benefits received by the VA on 
or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 
23, 2008).  In this, case the veteran filed his claim in 
October 2004.  Therefore, only the post-2002 and pre-October 
2008 version of the schedular criteria is applicable.

Diagnostic code 7804 provides a 10 percent disability rating 
for superficial scars which are painful on examination.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2007).  The 
provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  See 
38 C.F.R. § 4.31 (2007).

Analysis

Schedular rating

At a hearing held in June 1996, the veteran testified that 
the scars on his leg were not painful to touch.  The VA 
examiner in May 1997 observed multiple lacerations about the 
veteran's right lower extremity, several about the knee and 
several about the distal leg.  They were all well healed with 
no evidence of residuals.  

The most recent VA examination report of February 2006 noted 
a scar on the right knee described as 20 centimeters by 0.2 
centimeters, well healed, non tender, and slightly mobile and 
lighter than the surrounding tissue.  The veteran stated he 
had no pain or discomfort with the scar [he did complain 
about right knee pain not related to the scar].  The examiner 
noted that the current scar is due to total knee replacement 
surgery in 1998.  The examiner stated that she was unable to 
assess the original scar because it was incorporated into the 
right total knee replacement incision.  However, she did 
state that the current scar had no functional impact.  

Neither the veteran nor his attorney has provided reasons why 
a compensable rating for the service-connected residuals of 
laceration on the right leg should be warranted.  There is no 
indication that he has sought medical attention for the scar.  
Instead, it appears his complaints relate to chronic pain of 
the right knee that has continued after the 1998 total knee 
replacement surgery.  

The Board therefore finds that a preponderance of the medical 
evidence establishes that there is no evidence of a 
disability.  There is no evidence of a painful scar.  As 
noted above, the VA examiner in 1997 (before the knee 
surgery) observed that the original scars were well healed 
with no residuals.  Accordingly, the currently assigned 
noncompensable rating is appropriate.  See 38 C.F.R. § 4.31 
(2007).

Hart considerations

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.  In reaching its 
conclusion, the Court observed that when a claim for an 
increased rating is granted, the effective date assigned may 
be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that 
an increase in disability had occurred within that timeframe.  
See 38 U.S.C.A. § 5110 (West 2002).  Accordingly, the 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.

The veteran's claim for an increased [compensable] disability 
ratings for his service-connected residuals of fractured left 
clavicle, fractured right long finger, and lacerations of the 
right leg was filed in October 2004.  Therefore, the relevant 
time period under consideration is from October 2003 to the 
present.  

However, in the present case, as discussed above, the Board 
has not granted the veteran's claims for increased ratings.  
There is no evidence that any of the disabilities have been 
appreciably different at any time during the appeal period.  
Therefore, there is no basis for considering any staged 
ratings from October 2003 to the present time. 

Extraschedular consideration 

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2007).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
The Board has been unable to identify an exceptional or 
unusual disability picture.  The record does not show that 
the veteran has required frequent hospitalizations for his 
service connected residuals of fractured left clavicle, 
fractured right long finger, and lacerations on the right 
leg.  Indeed, it does not appear from the record that he has 
been hospitalized at all for those disabilities since the 
initial 1967 accident.
 
Additionally, there is not shown to be evidence of marked 
interference with employment due to the service-connected 
residual disabilities during the appeal period.  The veteran 
has not been employed since 1974, when he was disabled by a 
head injury from the 1974 post-service motorcycle accident.  
There is no indication that any of the service-connected 
disabilities contributed to the veteran's unemployment, since 
he was employed while having those disabilities prior to the 
1974 accident.  In any event, the medical evidence e does not 
demonstrate that the  three service-connected disabilities 
cause marked interference with his employment.
The clavicle fracture residuals are essentially asymptomatic, 
as are the scars on the right leg.  The right long finger 
disability, according to the February 2006 VA examiner, is 
productive of moderate impairment of that digit; however, the 
record does not suggest that the marked interference with 
employment is demonstrated due to some functional impairment 
in the one finger.  As has been discussed several times 
above, the veteran's contentions that the finger causes 
significant right wrist pain are not probative, especially in 
light of competent medical evidence of the existence of a 
right wrist disability. 

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture relating to the 
service-connected residual disabilities, or of any other 
reason why an extraschedular rating should be assigned.

The Board therefore has determined that referral of the case 
for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for degenerative joint 
disease of the right wrist is denied.

New and material evidence has not been submitted, and the 
claim of entitlement to service connection for degenerative 
arthritis of the right knee is not reopened.  
The benefit sought on appeal remains denied.

Entitlement to a compensable rating for residuals of 
fractured left clavicle is denied.

Entitlement to a compensable evaluation for service-connected 
residuals of a fractured right long finger is denied.

Entitlement to a compensable evaluation for service-connected 
residuals of laceration on right leg is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


